DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendment filed on 04/11/22.  Regarding the amendment, claims 1-13 are present for examination, claims 14-20 are canceled.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, the record of prior art by itself or in combination with other references does not show an interior permanent magnet machine, as recited in claim 1, comprising: 
a rotor (36) rotatable about a central machine axis and comprising a plurality of permanent magnet openings (140, 142, 144) and a plurality of permanent magnets (150) disposed therein; and 
a stator (28) disposed coaxially with said rotor (36) and separated from said rotor by a circumferential air gap (96), said stator comprising: 
an outer ring (66) concentric about an axial center line (68) of the machine; and 
a plurality of stator teeth (60, 62, 64) extending radially inward from said outer ring (66) toward the axial center line (68), each of said plurality of stator teeth (60) comprising a stator tooth tip (80) having an inner surface (88), said stator tooth tip (80) comprising a first end (100), a second end (102), and a center section (104) therebetween, said inner surface (88) along said first end (100) and said second end (102) tapers away from the axial center line (68) such that a distance between said inner surface (88) and the axial center line (68) is greater at said first end (100) and said second end (102) than at said center section (104) and such that a radial distance (136) is defined between said inner surface (88) at a circumferential end tip of said first end (100) and said inner surface (88) within said center section (104), wherein an angle θ is defined from a first line (126) to a third line (132), the first line (126) extends between an axial center (128) of the stator (28) and an intersection between said center section (104) and said first end (100) and the third line (132) extends between the axial center (128) of the stator (28) and a point equidistant from the circumferential end tip of said first end (100) and said circumferential end tip of said first end (102) of an adjacent stator tooth, wherein the angle θ and the radial distance (136) are determined based at least partially on a frequency content of a cogging torque generated by said machine, said inner surface configured such that an amplitude of a native fundamental of the cogging torque is reduced, a higher harmonic back EMF is reduced, and a fundamental cogging torque at a pole pass frequency and a slot order frequency is not substantially increased.

    PNG
    media_image1.png
    606
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    633
    media_image2.png
    Greyscale


Regarding claims 10-13, the record of prior art by itself or in combination with other references also does not show a stator for use in an electric machine, said stator comprising, inter alia, a radial distance (136) is defined between said inner surface (88) at a circumferential end tip of said first end (100) and said inner surface (88) within said center section (104), wherein an angle θ is defined from a first line (126) to a third line (132), the first line (126) extends between an axial center (128) of the stator (28) and an intersection between said center section (104) and said first end (100) and the third line (132) extends between the axial center (128) of the stator (28) and a point equidistant from the circumferential end tip of said first end (100) and said circumferential end tip of said first end (102) of an adjacent stator tooth, wherein the angle θ and the radial distance (136) are determined based at least partially on a frequency content of a cogging torque generated by said machine, as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
De Filippis (US 2003/0107290 A1), or Li (US 8,207,648 B2) by itself or in combination does not teaches a radial distance is defined between said inner surface at a circumferential end tip of said first end and said inner surface within said center section, wherein an angle θ is defined from a first line to a second line, the first line extends between the axial center of the stator and an intersection between said center section and said first end and the second line extends between the axial center of the stator and a point equidistant from the circumferential end tip of said first end and said circumferential end tip of said first end of an adjacent stator tooth, wherein the angle θ and the radial distance are determined based at least partially on a frequency content of a cogging torque generated by said machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834